NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


HAROLD ALLEN PARKER, DOC #H51781, )
                                  )
          Appellant,              )
                                  )
v.                                )              Case No. 2D18-420
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed October 25, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender,
Benedict P. Kuehne, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Affirmed.



VILLANTI, LUCAS, and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.